Title: To Thomas Jefferson from William S. Jacobs, 18 November 1802
From: Jacobs, William S.
To: Jefferson, Thomas


          
            Sir
            Philadelphia Novr. 18th 1802.
          
          I take the liberty of sending you my Inaugural Dissertation, With a Copy of “the Students Chemical Pocket Companion.” In doing this, I am directed More by a desire of evincing to you, the grateful sensations created by a recollection of the politeness you shew me, When I had the honor of living With Doctor Wistar, than a desire of praise, if there should be any real merit in the performance— 
          I am With Much esteem
          
            W. S. Jacobs
          
        